Exhibit 10.1

AGREEMENT AND GENERAL RELEASE

This Agreement and General Release (“Agreement”) is dated as of September 27,
2016 by and between Dawn H. Robertson (“Executive”) and Stein Mart, Inc., a
Florida corporation (the “Company”). The Company and Executive are hereinafter
collectively referred to as the “parties.” Provided the Executive has not
revoked this Agreement, it is effective the eighth day after Executive signs it
(the “Effective Date”).

RECITALS

Executive is employed by Stein Mart pursuant to the “Dawn H. Robertson AGREEMENT
WITH STEIN MART, INC.” dated March 12, 2016 (the “Employment Agreement”), a copy
of which is attached as Exhibit A to this Agreement and is specifically
incorporated into this Agreement as if originally written herein.

Executive’s Commencement Date of employment with Stein Mart is March 14, 2016.

Executive is a party to the STEIN MART, INC. 2001 OMNIBUS PLAN EQUITY GRANT
AGREEMENT FOR KEY EMPLOYEES dated March 14, 2016 (the “Grant Agreement”), a copy
of which is attached as Exhibit B to this Agreement and is specifically
incorporated into this Agreement as if originally written herein.

Executive resigned her employment with Stein Mart for “Good Reason” on September
27, 2016. In exchange for and as consideration of Executive signing this
Agreement and not revoking it, the Board of Directors of Stein Mart has agreed
that Executive’s resignation is for “Good Reason.”

Executive and the Company desire to resolve all differences arising out of or
from Executive’s employment and the termination of Executive’s employment, by
providing for, among other things, a mutual waiver and release of claims by
Executive and the Company.

Now therefore, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, do hereby agree
as follows:

TERMS

1.    Recitals. The Recitals are true and correct and are incorporated into this
Agreement.

2.    Resignation Date. Provided that Executive signs this Agreement and does
not revoke it, the Board of Directors of the Company accepts Executive’s
decision to resign for “Good Reason” as defined in Section 2 of the Employment
Agreement and waives the cure period under the Employment Agreement with regard
thereto. The resignations shall be effective as of September 27, 2016 (the
“Resignation Date”). Pursuant to Section 5(g) of the Employment



--------------------------------------------------------------------------------

Agreement, Executive shall automatically cease to be an officer and/or director
of the Company and its affiliates as of her date of resignation of employment.

3.    Purpose of this Agreement. This Agreement sets forth the terms and
conditions regarding the Executive’s resignation from employment with the
Company. Furthermore, Executive recognizes and agrees that this Agreement sets
forth all consideration and/or compensation to which Executive is entitled in
connection with Executive’s employment with the Company and the Executive’s
resignation thereof, and that, except as specifically set forth herein,
Executive has no right to any further compensation and/or consideration from the
Company. No revision or modification hereof shall be binding unless the same is
in writing and signed by both parties. In the event of a conflict between this
Agreement and the Employment Agreement or the Grant Agreement, the terms of this
Agreement shall control.

4.    Consideration. Provided that Executive signs this Agreement and does not
revoke it, the Company agrees to provide certain payments and benefits to
Executive pursuant to the terms and conditions set forth below:

a.    Executive shall receive the compensation and/or benefits specified in
Section 5(b)(ii) of the Employment Agreement. For purpose of ease of reference
only, Section 5(b)(ii) provides:

If such termination occurs after the first six (6) months following the
Commencement Date, but before the first anniversary of the Commencement Date,
the Company shall pay or provide Executive (a) one hundred percent (100%) of her
current total Annual Base Salary as specified in Section 4(a) (subject to such
withholdings as required by law) in periodic payments (consistent with the
payroll periods then in effect) for twelve (12) months following the Termination
Date, beginning on the first payroll date following the Termination Date, (B)
the Continuation Period Benefits, (C) the Pro-Rata LTIP, provided that with
respect to the LTIP relating to the performance period beginning in 2016,
Executive shall be credited with two additional years of service credit for
purposes of determining the amount of Pro-Rata LTIP Executive is entitled to
received, (D) the Pro-Rata Annual Bonus for the year in which the Termination
Date occurs and (E) Executive shall become vested in a pro-rata portion of the
first installment of the Initial Grant Option based on the number of days
elapsed between the Commencement Date and the Termination Date.

b.    Executive shall receive the Accrued Benefits and on the payment schedule
specified in Section 2 of the Employment Agreement.

c.    If currently enrolled, Executive shall continue to receive life, accident,
disability, and long-term care insurance coverage through the Termination Date,
and medical, dental, vision and flex spending account benefits through the last
day of the

 

2



--------------------------------------------------------------------------------

month of the date of termination of Executive’s employment. Thereafter,
Executive will be eligible for continued group health coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”). This coverage
can be continued for up to a maximum of eighteen (18) months, following
Executive’s termination date, at 102% of the full group premiums, payable by
Executive. In addition, Executive shall have the opportunity to continue
Executive’s life insurance coverage by paying the full premiums for such
coverage.

d.    Executive shall remain entitled to indemnification and directors and
officers insurance coverage per Section 4(h) of the Employment Agreement.

e.    Executive acknowledges that some or all of the consideration paid pursuant
to this Agreement is more than Executive would otherwise be legally entitled to
receive and that such consideration is adequate consideration for the agreements
and covenants contained herein.

f.    The payments to be provided to Executive shall begin to be paid on the
first payroll date following the Resignation Date. In the event Executive does
not sign this Agreement or revokes this Agreement, Executive will repay amounts
paid by the Company prior thereto.

5.    Exercise of Option; Vesting. Executive’s vesting of Options and exercise
thereof shall be controlled by Section 3(c) of the Grant Agreement and Section
5(b)(ii) of the Employment Agreement as specified in ¶ 4(a) above.

6.    Survival of Post-Termination Obligations. Executive and the Company
expressly acknowledge that the Employment Agreement has obligations which
survive beyond the Termination Date. These include but are not limited to
Section 4(h), 6 and 7. Executive agrees to comply with these provisions. Company
agrees to comply with Section 4(h) (relating to indemnification).

7.    Non-Disparagement. Company shall make disclosures required by the
Securities and Exchange Commission regarding Executive’s
resignation. Thereafter, Executive and the Company agree that for two (2) years
neither will make any oral or written statements or communications that
disparage Executive or the Company, its officers, directors, employees,
attorneys and agents, or that otherwise impugn or are reasonably likely to
impugn the reputation of Executive or the Company, its officers, directors,
employees, attorneys and agents and which statement(s) has a tendency to harm
its reputation by lowering it in the estimation of the community or deterring
others from associating or dealing with it, unless required by law. This
includes but is not limited to statements in print, broadcast, electronic or
social media of any kind. The foregoing shall not be violated by testimony in
compliance with legal process, actions to enforce this Agreement, rebuttal of
statements made by others or normal competitive-type statements. A breach of
this provision shall not affect the obligations of the parties hereunder.

8.    No Claim for Additional Compensation or Injury. Executive agrees that
Executive has been paid all amounts owed to Executive under the Fair Labor
Standards Act (“FLSA”), that Executive has received all FMLA leave to which
Executive is entitled and that

 

3



--------------------------------------------------------------------------------

none of Executive’s rights under the FLSA and FMLA have been violated. Executive
also represents that Executive is not aware of any conduct that Executive
believes would constitute fraud, any accounting or financial improprieties, or
any conduct that would be unlawful under Sarbanes-Oxley, Dodd-Frank, or any
other similar statute or Company policy. Executive agrees that Executive has not
suffered any on the job injury for which Executive has not already filed a
claim.

9.    Release and Waiver of Claims. In exchange for the Company’s execution of
this Agreement and Executive’s receipt of the consideration set forth in
Paragraph 2 and Executive’s release herein, Executive and the Company,
respectively, agree to and hereby do release and discharge the Company and its
parent, subsidiary and affiliated companies, and their respective owners,
agents, employees, directors, officers and all their predecessors, successors
and assigns (“Stein Mart Related Parties”), and Executive and her heirs, from
any and all claims, causes of action, damages, demands and recoveries of any
kind, whether known or unknown, which the party has, ever has had, or ever in
the future may have and which are based on acts or omissions occurring up to and
including the date of this Agreement, including, without limitation, any and all
claims, causes of action, damages, demands and recoveries arising out of or
relating to Executive’s employment with the Company and the termination thereof;
provided that Executive does not waive any nonwaivable claims for
whistleblowing, unemployment compensation or workers’ compensation benefits, if
applicable. Included within the release set forth in the preceding sentence,
without limiting its scope, are claims arising under Title VII of the Civil
Rights Act of 1964, as amended, the Family Medical Leave Act of 1993, as amended
(“FMLA”), or the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), or the Worker Adjustment and Retraining Notification Act of 1989, as
amended, or the Executive Retirement Income Security Act, or the Americans with
Disabilities Act, as amended, Sarbanes-Oxley, Dodd-Frank and any waivable laws
governing whistle-blowing or retaliation, or any other federal, state or local
civil rights or employment law and/or contract or tort law. This includes but is
not limited to the Florida Civil Rights Act of 1992, the Florida Private Sector
Whistleblowing law, Florida laws related to wage payment (F.S. §448.08), Florida
Equal Pay Law, Florida Minimum Wage Act, and laws related to worker compensation
retaliation (F.S. §440.205). Executive does not waive claims under workers’
compensation laws (except for F.S. §440.205), unemployment compensation or
reeemployment assistance or that may arise after the date this Agreement is
executed. This release also covers and includes claims for breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages, and any claim for
attorney’s fees, costs, disbursements and/or the like. EXECUTIVE UNDERSTANDS
THAT THIS AGREEMENT RELEASES ALL CLAIMS BASED ON FACTS OR OMISSIONS OCCURRING ON
OR BEFORE THE DATE OF THIS AGREEMENT, EVEN IF EXECUTIVE DOES NOT, AT THE TIME
EXECUTIVE SIGNS THIS AGREEMENT, HAVE KNOWLEDGE OF THOSE FACTS OR
OMISSIONS. Executive does not waive any rights to indemnification or directors
and officers liability insurance coverage.

10.    Challenge to Enforceability. The parties agree not to challenge the
enforceability of any provision of this Agreement in any court of competent
jurisdiction or arbitration, except as to validity under the ADEA. Executive
understands that nothing contained in this Agreement limits Executive’s ability
to file a charge or complaint with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local

 

4



--------------------------------------------------------------------------------

governmental agency or commission (“Government Agencies”). Executive further
understands that this Agreement does not limit Executive’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit Executive’s right to receive an award for
information provided to any Government Agencies. Nothing in this Agreement shall
prevent Executive’s participation in any legal proceedings against the Company
or any Stein Mart Related Party in compliance with a summons that requires such
participation, or Executive’s initiation of or participation in administrative
proceedings or investigations of the EEOC or other governmental agencies;
provided, however, that this Agreement shall prevent Executive from receiving
any monetary or financial damages or recoveries from the Company or any Stein
Mart Related Party or reinstatement with the Company in connection with any such
proceedings or investigations which is not based on recovering or receiving an
award paid by a Government Agency. Executive represents that Executive has not
filed or asserted any claims whatsoever against the Company or any Stein Mart
Related Party. Executive represents that Executive is not aware of any conduct
by the Company or any Stein Mart Related Party that may violate any federal,
state or local law, rule or regulation.

11.    Defend Trade Secrets Act Disclaimer.

a.    Nothing in this Agreement is intended to discourage or restrict Executive
from reporting any theft of Trade Secrets pursuant to the Defend Trade Secrets
Act of 2016 (the “DTSA”) or other applicable state or federal law. The DTSA
prohibits retaliation against an employee because of whistleblower activity in
connection with the disclosure of Trade Secrets, so long as any such disclosure
is made either (i) in confidence to an attorney or a federal, state, or local
government official and solely to report or investigate a suspected violation of
the law, or (ii) under seal in a complaint or other document filed in a lawsuit
or other proceeding.

b.    If Executive believes that any employee or any third party has
misappropriated or improperly used or disclosed Trade Secrets or Confidential
Information, Executive should report such activity to the Company’s General
Counsel. This Agreement is in addition to and not in lieu of any obligations to
protect the Company’s Trade Secrets and Confidential Information which otherwise
exist. Nothing in this Agreement shall limit, curtail or diminish the Company’s
statutory rights under the DTSA, any applicable state law regarding trade
secrets or common law.

12.    No Admission of Liability. By entering into this Agreement, the Company
does not admit or acknowledge that any conduct of the Company or any of its
officers, directors, consultants, employees, agents, or attorneys were in any
improper, wrongful, or unlawful. This Agreement does not constitute and shall
not be construed as an admission by the Company of any liability or wrongdoing,
or as a violation of any federal, state or local law, regulation or ordinance
and, to the contrary, any such interpretation is specifically denied. Executive
agrees that neither this Agreement nor the furnishing of any of the
consideration paid under this Agreement shall be deemed or construed at any time
for any purpose as an admission by

 

5



--------------------------------------------------------------------------------

Company of any liability, unlawful conduct or violation of any laws identified
in paragraph 9 herein. This Agreement shall be inadmissible in any proceeding
(judicial, administrative or otherwise) except in a proceeding to enforce the
terms and conditions of this Agreement.

13.    Governing Law. Florida law shall govern this Agreement. The parties agree
that any action to enforce this Agreement shall be governed by the provisions of
Section 7(h) of the Employment Agreement.

14.    Legal Fees. In the event of any controversy arising under or relating to
the interpretation or implementation of this Agreement, or the breach thereof,
each party shall bear its own legal fees.

15.    Entire Agreement. This Agreement incorporates the entire understanding
among the parties with respect to the subject matter hereof. In reaching the
agreements in this Agreement, neither party has relied upon any representation
or promise, oral or written, except those set forth herein. This Agreement has
been duly authorized by the parties, and duly executed on behalf of each party
by the duly authorized officers or principals and in the manner required by all
laws and regulations applicable to each such entity. Notwithstanding, the
provisions of the Employment Agreement and the Grant Agreement are incorporated
into this Agreement and remain in force and effect as if originally written
herein.

16.    Counterpart Signatures. This Agreement may be executed in one or more
counterparts, and by the parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. The parties further agree that facsimile
signatures or signatures scanned into .pdf (or similar) format and sent by
e-mail shall be deemed original signatures.

17.    Assignment. This Agreement shall be binding upon and inure solely to the
benefit of each party identified herein, and nothing in this Agreement, express
or implied, is intended to or shall confer upon any other person any right,
benefit or remedy of any nature whatsoever under or by reason of this
Agreement. The Company may assign this Agreement to any successors (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to the
business and/or assets of the Company.

18.    Severability. In the event any provision of this Agreement shall be held
invalid or unenforceable, it shall be deemed modified, only to the extent
necessary to make it lawful. To effect such modification, the said provision
shall be deemed deleted, added to and/or rewritten, whichever shall most fully
preserve the intentions of the parties as originally expressed herein.

19.    Voluntary Execution. Executive represents that Executive has read this
Agreement in its entirety and that Executive has had the opportunity to consult
with legal counsel prior to signing this Agreement, and that Executive is fully
aware of its contents and of its legal effect. Executive signs this Agreement of
Executive’s own free will and act, without any legal reservations, duress,
coercion or undue influence, and it is Executive’s intention that Executive be
legally bound hereby.

20.    Period to Consider and Revoke. Executive acknowledges that Executive was
offered the opportunity to consider this Agreement for a period of twenty-one
(21) days from the

 

6



--------------------------------------------------------------------------------

time Executive received it on September 27, 2016 and is hereby advised to review
it with an attorney of Executive’s choice. This Agreement does not become
effective until seven (7) days after the date Executive signs this Agreement and
provides the Company with an original thereof. Executive can revoke the
Agreement at any time during that seven-day period.

21.    Acceptance and/or Revocation. Executive may accept this Agreement by
signing it and returning it to the individual and address specified in Section
7(a) of the Employment Agreement. Executive may exercise her right to revoke her
decision by sending a written notice of revocation to the individual and address
specified in Section 7(a) of the Employment Agreement by no later than the last
day of the Revocation Period.

(The next page is the signature page.)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

STEIN MART

By:     /s/ D. H. Hawkins        

Name: D. Hunt Hawkins

Its:      Chief Executive Officer

Date:  September 27, 2016

EXECUTIVE:

/s/ Dawn H. Robertson    

Dawn H. Robertson, Individually     

Date: September 28, 2016

 

 

[Signature Page to Separation Agreement]